Citation Nr: 0018663	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-04 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
January 1954. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying the benefits sought.  

By an April 1999 rating decision, the RO denied service 
connection for an inguinal hernia as well as reopening the 
claim of entitlement to service connection for lumbosacral 
spine, residuals, post operative herniated nucleus pulposus 
symptomatic, chronic.  The veteran has not filed a notice of 
disagreement to either of these adverse decisions.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  Accordingly, these issues are not before the 
Board for appellate consideration.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The February 1996 VA audiology examination reflects that 
left ear hearing loss is manifest by 90 percent 
discrimination and an average puretone decibel loss of 58, 
establishing Level III hearing in the left ear pursuant to 
Table VI; and establishing Level IV hearing in the left 
ear pursuant to Table VIa.  

2. The November 1997 VA audiology examination reflects that 
left ear hearing loss is manifest by 84 percent 
discrimination and an average puretone decibel loss of 68, 
establishing Level III hearing in the left ear pursuant to 
Table VI; and establishing Level V hearing in the left ear 
pursuant to Table VIa.

3. The November 1998 VA audiology examination reflects that 
left ear hearing loss is manifest by 82 percent 
discrimination and an average puretone decibel loss of 65, 
establishing Level IV hearing in the left ear pursuant to 
Table VI; and establishing Level V hearing in the left ear 
pursuant to Table VIa. 

4. Neither the old or the new regulations governing the 
rating of hearing loss, effective June 10, 1999, are more 
favorable to the veteran.


CONCLUSION OF LAW

1.  The criteria for an increased (compensable) rating 
evaluation for left ear hearing loss has not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, DC 6100 
(Tables VI & VII), and 4.87 (effective prior to June 10, 
1999), as amended by 38 C.F.R. § 4.85, Tables VI & VII 
(effective from June 10, 1999).

2.  Changes made to the schedular criteria for evaluating 
hearing loss are neither more or less beneficial to the 
veteran's claim for an increased rating for bilateral hearing 
loss.  62 Fed. Reg. 25202 (1999); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87 (1999); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have been met, in that the claim is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertions that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the veteran's medical records and all other 
evidence of record pertaining to his service-connected 
unilateral hearing loss and has found nothing in the record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See also, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  When after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt shall be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(1999).  

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87 (effective from June 10, 1999).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Evaluations of unilateral defective hearing range from non 
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the revised 
rating schedule establishes eleven (11) auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§ 4.85(a)-(b) (effective prior to June 10, 1999), and as 
amended 38 C.F.R. § 4.85(b), (e) (effective from June 10, 
1999).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will be assigned a Roman 
Numeral designation of hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  See 38 C.F.R. § 
4.85(f), Table VII (effective from June 10, 1999).  For 
example, speech discrimination percentages of 76-82 compared 
with average puretone decibel losses between 58-65 are 
designated Level IV for the service-connected ear; and the 
non service-connected ear is considered to be a Level I or to 
manifest speech discrimination percentages of 92-100 compared 
with average puretone decibel losses between 0-41, for VA 
purposes.  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 38 
C.F.R. §§ 3.383(a)(3), 4.85(f), Table VI (1999); VA O.G.C. 
Prec. 32-97 (August 29, 1997); see also Boyer v. West, 11 
Vet. App. 477 (1998).  Therefore, in applying Tables VI & 
VII, a maximum 10 percent evaluation is assigned where the 
hearing in the service-connected ear is at Level X or XI.  
Thus, on review of the regulations concerning the application 
of Tables VI and VII, the provisions are essentially 
unchanged and will not affect the outcome of this claim.  See 
38 C.F.R. § 4.85(a)-(b) (effective prior to June 10, 1999), 
and as amended 38 C.F.R. § 4.85(b), (e) (effective from June 
10, 1999).  

In accordance with the revised regulation, which became 
effective on June 10, 1999, an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  See 38 C.F.R. § 4.85(a).  Moreover, pursuant 
to 38 C.F.R. § 4.85(c), "Table VIa will be used when the 
examiner certifies that use of the speech recognition test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86."  Pursuant to 
subsection (a) of 38 C.F.R. § 4.86, when the puretone 
threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies 
is 55 decibels or more, "the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id.  Based on the facts of this case, this 
revised provision is not for application.  

The report of the February 1996 VA audiology examination does 
not indicate whether it was conducted by a state-licensed 
audiologist.  However, the examination was VA authorized and 
presumed to have been done in accordance with the regulations 
in effect at the time of the examination.  Further, the 
results of the November 1997 and November 1998 audiology 
examinations were approved by the Chief of Audiology/ Speech 
Pathology in accordance with the current VA regulations.

As reasoned above, in situations such as this, where service 
connection has been granted for defective hearing involving 
one ear only, and the veteran does not have total deafness in 
both ears, the hearing acuity of the non service-connected 
ear is considered to be normal and designated Level I.  

The evidence within the scope of this appeal reflects that 
numerical designations were not attributed to the puretone 
thresholds reflected on private audiometric graphs dated in 
August 1997 and November 1997.  On the other hand, VA 
authorized audiology examinations dated in February 1996, 
November 1997, and November 1998 reflect pure tone 
thresholds, in decibels, as follows:




HERTZ


Feb. 1996
500
1000
2000
3000
4000
LEFT
60
70
60
50
55
Nov. 1997





LEFT
70
80
70
60
65
Nov. 1998





LEFT
70
80
65
55
60

Speech audiometry in February 1996 revealed a speech 
recognition ability of 90 percent in the left ear and an 
average puretone decibel loss of 58.  The November 1997 
examination revealed a speech recognition ability of 84 
percent and an average puretone decibel loss of 68.  Plotting 
the average puretone thresholds and speech recognition scores 
from the 1996 and 1997 examinations to Table VI establishes a 
Level III hearing acuity for the left ear.  Speech audiometry 
for the November 1998 audiology examination revealed a speech 
recognition ability of 82 percent and an average puretone 
decibel loss of 65, establishing a Level IV hearing acuity in 
the left ear.  Plotting the average puretone threshold score 
from the 1996 examination to Table VIa establishes a Level IV 
hearing acuity for the left ear; and the average puretone 
threshold scores from the 1997 and 1998 examinations result 
in a Level V hearing acuity for the left ear.  The evidence 
of record also reflects that the veteran underwent a hearing 
aid evaluation in December 1997.  

A review of the evidence within the scope of this appeal 
indicates that the left ear hearing loss is slightly more 
severe - a Level IV in 1998 as opposed to a Level III in 1996 
and 1997.  Even so, when the left ear hearing designated 
Level IV is evaluated with the non service-connected right 
ear designated Level I, the veteran's unilateral (left ear) 
hearing loss is still evaluated as non compensable.  The 
Board has also applied the revised regulations to the results 
of each audiological test which show an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86 (1999); 
however, in no case does this result in a compensable 
evaluation for the veteran's left ear hearing loss.  As such, 
the Board determines that neither the new regulations or the 
old are more favorable to the veteran.  See 38 C.F.R. § 4.86 
(effective prior to June 10, 1999) as amended by 38 C.F.R. § 
4.85(a) (effective from June 10, 1999).  

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) disability rating for left ear 
hearing loss.  The appeal is denied. 


ORDER

The criteria for an increased (compensable) rating evaluation 
for left ear hearing loss is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

